Name: Council Regulation (EC) NoÃ 830/2007 of 16 July 2007 amending Regulation (EC) NoÃ 817/2006 renewing the restrictive measures in respect of Burma/Myanmar
 Type: Regulation
 Subject Matter: executive power and public service;  international affairs;  communications;  European construction;  Asia and Oceania
 Date Published: nan

 17.7.2007 EN Official Journal of the European Union L 185/1 COUNCIL REGULATION (EC) No 830/2007 of 16 July 2007 amending Regulation (EC) No 817/2006 renewing the restrictive measures in respect of Burma/Myanmar THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Council Common Position 2006/318/CFSP of 27 April 2006 renewing restrictive measures in respect of Burma/Myanmar (1), Having regard to the proposal from the Commission, Whereas it is expedient to amend Council Regulation (EC) No 817/2006 (2) in order to align it with recent Council practice regarding the identification of competent authorities and exchanges of information between them, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 817/2006 is amended as follows: (a) in Article 4, paragraph 1, the introductory paragraph shall be replaced by the following: 1. By way of derogation from Articles 2 and 3, the competent authorities as indicated in the websites listed in Annex II, may authorise, under such conditions as they deem appropriate:; (b) in Article 7, paragraph 1 shall be replaced by the following: 1. The competent authority as indicated in a website listed in Annex II, may authorise the release of certain frozen funds or economic resources or the making available of certain funds or economic resources, under such conditions as it deems appropriate, after having determined that the funds or economic resources concerned are: (a) necessary to satisfy the basic needs of persons listed in Annex III and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; (d) necessary for extraordinary expenses, provided that the Member State concerned has notified the other Member States and the Commission of the grounds on which it considers that a specific authorisation should be granted, at least two weeks before the authorisation. Member States shall inform the other Member States and the Commission of any authorisation granted under this paragraph.; (c) Article 8, paragraphs 1 and 2 shall be replaced by the following: 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy, natural and legal persons, entities and bodies shall: (a) supply immediately the competent authorities indicated in the websites listed in Annex II where they are resident or located with any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 6, and shall forward such information, directly or through these competent authorities, to the Commission; (b) cooperate with the competent authorities indicated in the websites listed in Annex II in any verification of this information. 2. Any additional information directly received by the Commission shall be made available to the Member State concerned.; (d) Article 9, paragraph 5, shall be replaced by the following: 5. The prohibition in paragraph 1(b) shall not prevent the extension of a participation in Burmese State-owned enterprises as listed in Annex IV, if such extension is compulsory under an agreement concluded with the Burmese State-owned enterprise concerned before 25 October 2004. The relevant competent authority, as indicated in a website listed in Annex II, and the Commission shall be informed before any such transaction takes place. The Commission shall inform the other Member States.; (e) a new Article shall be inserted as follows: Article 13a 1. Member States shall designate the competent authorities referred to in this Regulation and identify them in, or through, the websites listed in Annex II. 2. Member States shall notify the Commission of their competent authorities without delay after the entry into force of this Regulation and shall notify it of any subsequent changes.; (f) Annex II shall be replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 2007. For the Council The President J. SILVA (1) OJ L 116, 29.4.2006, p. 77. Common Position as amended by Common Position 2007/248/CFSP (OJ L 107, 25.4.2007, p. 8). (2) OJ L 148, 2.6.2006, p. 1. Regulation as last amended by Commission Regulation (EC) No 481/2007 (OJ L 111, 28.4.2007, p. 50). ANNEX ANNEX II Websites for information on the competent authorities referred to in Articles 4, 7, 8, 9, 12 and 13(a) and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.government.bg CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/un_eu_restrictive_measures_ireland/competent_authorities GREECE http://www.ypex.gov.gr/www.mfa.gr/en-US/Policy/Multilateral+Diplomacy/International+Sanctions/ SPAIN www.mae.es/es/MenuPpal/Asuntos/Sanciones+Internacionales FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/UE/deroghe.html CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/nemzetkozi_szankciok.htm MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/index.php?unde=doc&id=32311&idlnk=1&cat=3 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM http://www.fco.gov.uk/competentauthorities Address for notifications to the European Commission: Commission of the European Communities Directorate-General for External Relations Directorate A. Crisis Platform and Policy Coordination in CFSP Unit A.2. Crisis management and conflict prevention CHAR 12/108 B-1049 Brussels Tel. (32-2) 299 1176/295 5585 Fax (32-2) 299 0873